             Case 1:19-cv-00177 Document 1 Filed 01/25/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                         )
425 Third Street, S.W., Suite 800             )
Washington, DC 20024,                         )
                                              )
                        Plaintiff,            )
                                              )       Civil Action No.
v.                                            )
                                              )
U.S. DEPARTMENT OF JUSTICE,                   )
950 Pennsylvania Avenue, N.W.                 )
Washington, DC 20530-0001,                    )
                                              )
                        Defendant.            )
                                              )

                                          COMPLAINT

       Plaintiff Judicial Watch, Inc. brings this action against the U.S. Department of Justice

(“Defendant”) to compel compliance with the Freedom of Information Act, 5 U.S.C. § 552. As

grounds therefor, Plaintiff alleges as follows:

                                     JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                             PARTIES

       3.       Plaintiff Judicial Watch, Inc. is a not-for-profit, educational organization

incorporated under the laws of the District of Columbia and headquartered at 425 Third Street

SW, Suite 800, Washington, DC 20024. Plaintiff seeks to promote transparency, accountability,

and integrity in government and fidelity to the rule of law. As part of its mission, Plaintiff

regularly requests records from federal agencies pursuant to FOIA. Plaintiff analyzes the
             Case 1:19-cv-00177 Document 1 Filed 01/25/19 Page 2 of 3



responses and disseminates its findings and the requested records to the American public to

inform them about “what their government is up to.”

       4.      Defendant is an agency of the United States Government. Defendant has

possession, custody, and control of records to which Plaintiff seeks access. Defendant is

headquartered at 950 Pennsylvania Avenue, N.W., Washington, DC 20530-0001.

                                   STATEMENT OF FACTS

       5.      On January 5, 2018, Plaintiff submitted a FOIA request to the Federal Bureau of

Investigation (“FBI”), a component of Defendant, seeking access to the following records:

       Any and all records of communication, including but not limited to emails, text
       messages and instant chats, sent between former FBI General Counsel James Baker
       and any of the following individuals: former British intelligence officer Christopher
       Steele, principal of Orbis Business Intelligence, Ltd.; Glenn Simpson of Fusion GPS;
       former Fusion GPS contractor Nellie Ohr; and/or David Corn, a reporter with
       Mother Jones magazine.

The time frame of the request was identified as “January 1, 2016 to the present.”

       6.      By letter dated January 16, 2018, the FBI acknowledged receipt of Plaintiff’s

request and advised Plaintiff that the request had been assigned FOIA Request No. 1393291-000.

       7.      By letter dated July 25, 2018, the FBI denied Plaintiff’s request, asserting it had

no records responsive to the request.

       8.      On August 14, 2018, Plaintiff administratively appealed the FBI’s “no records”

response to the request. Plaintiff submitted its appeal by certified mail.

       9.      To date, the FBI has failed to respond to Plaintiff’s administrative appeal.

                                             COUNT I

                               (Violation of FOIA, 5 U.S.C. § 552)

       10.     Plaintiff realleges paragraphs 1 through 9 as if fully stated herein.

       11.     Plaintiff is being irreparably harmed by Defendant’s violation of FOIA, and

Plaintiff will continue to be irreparably harmed unless Defendant is compelled to comply with it.
                                                -2-
                Case 1:19-cv-00177 Document 1 Filed 01/25/19 Page 3 of 3



          12.    To trigger FOIA’s administrative exhaustion requirement, Defendant was

required to make a final determination on Plaintiff’s FOIA request within the time limits set by

FOIA. Accordingly, Defendant’s determination was due by September 12, 2018.

          13.    Because Defendant failed to make a final determination on Plaintiff’s FOIA

request within the time limits set by FOIA, Plaintiff is deemed to have exhausted its

administrative appeal remedies.

          WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendant to

conduct searches for any and all records responsive to Plaintiff’s FOIA request and demonstrate

that it employed search methods reasonably likely to lead to the discovery of records responsive

to Plaintiff’s FOIA request; (2) order Defendant to produce, by a date certain, any and all non-

exempt records responsive to Plaintiff’s FOIA requests and Vaughn indices of any responsive

records withheld under claim of exemption; (3) enjoin Defendant from continuing to withhold

any and all non-exempt records responsive to Plaintiff’s FOIA requests; (4) grant Plaintiff an

award of attorneys’ fees and other litigation costs reasonably incurred in this action pursuant to 5

U.S.C. § 552(a)(4)(E); and (5) grant Plaintiff such other relief as the Court deems just and

proper.

Dated: January 25, 2019                               Respectfully submitted,

                                                      /s/ Paul J. Orfanedes
                                                      Paul J. Orfanedes
                                                      D.C. Bar No. 429716
                                                      JUDICIAL WATCH, INC.
                                                      425 Third Street S.W., Suite 800
                                                      Washington, DC 20024
                                                      Tel: (202) 646-5172
                                                      Email: porfanedes@judicialwatch.org

                                                      Counsel for Plaintiff




                                                -3-
